Exhibit 10.08
 
GENERAL RELEASE


This GENERAL RELEASE (this "Release") is granted effective as of the ____ day of
________________, 2012 (the "Effective Date") by each of Acacia Automotive,
Inc., a Texas corporation ("AA"), Acacia Chattanooga Vehicle Auction, Inc., a
Tennessee corporation ("AC"), and Steven L. Sample ("Sample", and together with
AA and AC, the "Sample Parties") in favor of each of Alexis Ann Jacobs
("Jacobs"), Keith E. Whann ("Whann"), CAA Liquidation, LLC (fka Chattanooga Auto
Auction Limited Liability Company) ("CAA"), and Auction Venture Limited
Liability Company ("Auction Venture", and together with Jacobs, Whann, and CAA,
the "Jacobs Parties").


Background Information


A. Reference is hereby made to that certain Settlement Agreement and Release
(the "Settlement Agreement") dated February ____, 2012 (the "Settlement Date")
by and among Jacobs, Whann, CAA, Auction Venture, David Bynum, Tony Moorby, AA,
AC, and Sample.  Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Settlement Agreement.


B. This Release is granted by each of the Sample Parties pursuant to, and as
required by, paragraph 6 of the Settlement Agreement.


C. Each of the Sample Parties expressly and irrevocably acknowledges and agrees
that such Sample Party's agreement to give this Release was a material
inducement for each of the Jacobs Parties to enter into the Settlement Agreement
and that none of the Jacobs Parties would have entered into the Settlement
Agreement but for the Sample Parties' agreement to give this Release as provided
for in the Settlement Agreement.


Provisions


NOW THEREFORE, in consideration of the foregoing Background Information and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the Sample Parties, intending to be legally bound,
hereby agrees as follows:


1. General Releases.  Each of the Sample Parties, by and on behalf of each of
themselves and their respective predecessors, successors and assigns, hereby
fully, finally and forever releases and discharges each of the Jacobs Parties,
as well as their respective divisions, agencies, affiliates, subsidiaries,
parents, owners, partners, members, shareholders, attorneys, insurers,
predecessors, successors, assigns, guarantors, employees, and agents, from any
and all manner of claims, actions, or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, demands,
damages, losses, costs, attorneys’ fees, or expenses, of any nature, source, or
origin, known or unknown, fixed or contingent, that such Sample Party has or
had, including but not limited to any claims that may have arisen between the
Settlement Date and the Effective Date.


2. Covenant Not to Sue.  Each of the Sample Parties hereby agrees, on behalf of
itself, and its affiliates, successors and assigns, not to initiate, prosecute
or in any way aid in the initiation or prosecution of any claim or cause of
action covered by the releases set forth in Section 1 against any of the Jacobs
Parties, or such Jacobs Party's shareholders, officers, directors, managers,
members, employees, agents, representatives, affiliates, successors or assigns.
 
 
1

--------------------------------------------------------------------------------

 


3. Nondisparagement.  Each of the parties agrees that it will not in any manner
disparage, defame, degrade or ridicule any other party in their future business
or social relations with others or with each other.


4. Acknowledgements.  EACH OF THE SAMPLE PARTIES ACKNOWLEDGES THAT IT HAS
CAREFULLY READ THIS RELEASE, THAT IT IS FULLY SATISFIED WITH ALL OF ITS TERMS,
THAT IT HAS HAD ADEQUATE TIME TO REVIEW AND CONSIDER THIS RELEASE AND TO CONSULT
WITH ITS LEGAL COUNSEL WITH RESPECT THERETO, AND THAT IT HAS ENTERED INTO THIS
RELEASE VOLUNTARILY AND OF ITS OWN FREE WILL, AND AGREES TO ALL PROVISIONS
CONTAINED HEREIN.  IN ADDITION, EACH SAMPLE PARTY ACKNOWLEDGES THAT IN ENTERING
INTO THIS RELEASE, IT IS NOT RELYING ON ANY REPRESENTATION, FACTUAL MATTER,
PROMISE OR COMMITMENT EXCEPT AS EXPRESSLY SET FORTH IN THIS RELEASE.


5. Indemnification.  Each of the Sample Parties shall indemnify and hold each of
the Jacobs Parties harmless from and against any loss, liability, damage or
expense, including reasonable attorneys’ fees, such Jacobs Party may incur by
reason of any breach of this Release.


6. Entire Agreement.  This Release, the Settlement Agreement and the exhibits
attached to the Settlement Agreement contain the entire agreement of the parties
hereto and supersedes all prior or contemporaneous agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof.


7. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns.  This Release may not be assigned, by
operation of law or otherwise, by any of the Sample Parties without the prior
written consent of each of the Jacobs Parties.


8. Further Acts.  Consistent with the terms and conditions of this Release, each
of the Sample Parties shall execute and deliver all instruments, certificates
and other documents and shall perform all other acts which any of the Jacobs
Parties may reasonably request in order to carry out this Release and the
transactions contemplated hereby.


9. Governing Law and Jurisdiction.  This Release shall be construed, governed by
and enforced in accordance with the internal laws of the State of Ohio, without
giving effect to the principles of comity or conflicts of laws thereof.  Each of
the Sample Parties agrees and consents that any legal action, suit or proceeding
seeking to enforce any provision of this Release shall be instituted and
adjudicated solely and exclusively in the courts of the State of Ohio in
Franklin County, or in the United States District Court for the Southern
District of Ohio, Eastern Division and each of the Sample Parties agrees that
venue will be proper in such courts and waives any objection which any of them
have now or hereafter to the venue of any such suit, action or proceeding in
such courts, and each of the Sample Parties hereby irrevocably consents and
agrees to the jurisdiction of said courts in any such suit, action or
proceeding.


10. Specific Performance.  The Sample Parties and the Jacobs Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Release were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the Jacobs Parties shall be
entitled to equitable (including injunctive) relief to prevent breaches of this
Release and to enforce specifically the terms and provisions hereof in any court
of the United States or any state having jurisdiction, this being in addition to
any other remedy to which they are entitled at law or in equity.
 
 
2

--------------------------------------------------------------------------------

 


11. Counterparts and Electronic Signatures.  This Release may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Release.  The counterparts of this
Release may be executed and delivered by facsimile or other electronic signature
by any of the parties to any other party and the receiving party may rely on the
receipt of such document so executed and delivered by facsimile or other
electronic means as if the original had been received.


IN WITNESS WHEREOF, each of the Sample Parties has caused this Release to be
executed individually or by duly authorized representatives as of the Effective
Date.


AA:
 
ACACIA AUTOMOTIVE, INC.,
  a Texas corporation
 
  By: _________________________________
         Steven L. Sample, President and CEO
SAMPLE:
 
 
______________________________________
Steven L. Sample
 
AC:
 
ACACIA CHATTANOOGA VEHICLE AUCTION, INC.,
  a Tennessee corporation
 
  By: _________________________________
         Keith E. Whann, President
 



Acceptance by Jacobs Parties


Each of the undersigned Jacobs Parties hereby accepts the foregoing Release:


JACOBS:
 
 
______________________________________
Alexis Ann Jacobs
 
CAA:
 
CAA LIQUIDATION, LLC (FKA CHATTANOOGA AUTO AUCTION LIMITED LIABILITY COMPANY),
  an Ohio limited liability company
 
  By: _________________________________
         Keith E. Whann, Vice President
 
WHANN:
 
 
______________________________________
Keith E. Whann
 
AUCTION VENTURE:
 
AUCTION VENTURE LIMITED LIABILITY COMPANY,
  an Ohio limited liability company
 
  By: _________________________________
         Keith E. Whann, Vice President



 
3

--------------------------------------------------------------------------------

 